ORDER

Fred Franklin appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
Franklin filed his complaint in the district court alleging ten claims for relief, including a claim that in December 1996, the defendant Ohio prison officials confined him for twenty-two days in a segregation cell that was so cold that it violated his Eighth Amendment right to remain free from cruel and unusual punishment. After the district court dismissed all of plaintiffs claims, this court affirmed the judgment except with respect to plaintiffs claim that he was confined in a cold cell, which this court remanded to the district court for further proceedings. Franklin v. Franklin, No. 97-4365, 2000 WL 687434, 215 F.3d 1326 (6th Cir. May 16, 2000).
On remand, the parties consented to plenary jurisdiction before the magistrate judge and conducted discovery. Defendants then moved the magistrate judge for summary judgment, plaintiff responded in opposition, and defendants filed a reply. In addition, plaintiff moved the magistrate judge to compel discovery and for leave to supplement his complaint. The magistrate judge denied plaintiffs motions, granted defendants’ motion for summary judgment, and entered judgment accordingly. Plaintiff filed a timely notice of appeal. On appeal, plaintiff reiterates his contention that the conditions of his confinement were cruel and unusual, and contends that the magistrate judge erred in denying his motions to compel discovery and for leave to supplement his complaint.
Upon de novo review, see Copeland v. Machulis, 57 F.3d 476, 478 (6th Cir.1995), we will affirm the judgment essentially for the reasons stated by the magistrate judge in his memorandum opinion and order dated March 27, 2002. Plaintiff cannot show a genuine issue of material fact remaining for trial with respect to whether defendants violated plaintiffs Eighth Amend*738ment rights. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Hudson v. McMillian, 503 U.S. 1, 5, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992); Wilson v. Seiter, 501 U.S. 294, 302-03, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991). Further, the magistrate judge did not abuse his discretion by denying plaintiffs motion to compel discovery, see Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir.1993), or by denying plaintiffs belated motion for leave to amend his complaint. See Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir.1997); Robinson v. Mich. Consol. Gas Co., 918 F.2d 579, 591 (6th Cir.1990).
For the foregoing reasons, the magistrate judge’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.